UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 26, 2013 (September 24, 2013) REIS, INC. (Exact Name of Registrant as Specified in Charter) Maryland (State or Other Jurisdiction of Incorporation) 1-12917 13-3926898 (Commission File Number) (IRS Employer Identification No.) 530 Fifth Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 921-1122 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On September 24, 2013, following more than six years of service on the Board of Directors (the “Board”) of Reis, Inc. (the “Company”), Michael J. Del Giudice tendered his resignation from the Board, effective at the close of business on September 24, 2013. Mr. Del Giudice’s resignation from the Board did not result from any disagreement with the Company. At its next regularly scheduled meeting, the Board will consider board size and the vacancy on the Compensation Committee of the Board created by Mr. Del Giudice’s resignation. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REIS, INC. By: /s/ Alexander G. Simpson Alexander G. Simpson Vice President, General Counsel & Corporate Secretary Date: September 26, 2013 3
